Case 2:19-cv-11661-DPH-DRG ECF No. 1-1, PageID.12 Filed 06/05/19 Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

CATHOLIC CHARITIES                           CASE NO.
WEST MICHIGAN,
                                             HON.
     PLAINTIFF,

V
                                             NOTICE OF REMOVAL
MICHIGAN DEPARTMENT
OF HEALTH AND HUMAN
SERVICES; ROBERT GORDON, IN                 Pursuant to L.Civ.R. 3.3.1(d)(iii)
                                            and 3.3.1(g) this action is related
HIS OFFICIAL CAPACITY AS                    to: Dumont et al. v. Gordon, et
DIRECTOR                                    al., Case No. 2:17-cv-13080 (E.D.
OF THE MICHIGAN                             Mich.) (Borman, J.), dismissed
DEPARTMENT OF HEALTH AND                    on March 22, 2019; and Buck v.
                                            Gordon, Case No. 1:19-cv-00286
HUMAN SERVICES; MICHIGAN                    (W.D. Mich.) (Jonker, C.J.), filed
CHILDREN’S SERVICES AGENCY;                 on April 15, 2019 and currently
JENNIFER WRAYNO, IN HER                     pending.

OFFICIAL CAPACITY AS ACTING
EXECUTIVE DIRECTOR OF
MICHIGAN CHILDREN’S
SERVICES AGENCY; DANA
NESSEL, IN HER OFFICIAL
CAPACITY AS ATTORNEY
GENERAL OF MICHIGAN.

     DEFENDANTS.

        INDEX OF EXHIBITS TO NOTICE OF REMOVAL

Exhibit A- True and Correct Copy of Summons and Complaint
Exhibit B- Plaintiff’s Motion for Preliminary Injunction
Exhibit C- Proposed Order
